DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oetiker 5,195,788.
In regard to claim 1, Oetiker discloses (figs. 5-8) a press fitting (“for a pipe connection” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  If the applied prior art contains all of the structural limitations of the claimed invention and is capable of fulfilling the intended use limitation, the prior art is deemed to anticipate the claim. Oetiker contains all of the structural limitations, as described below and is capable of being used with a pipe in the same manner that it is used with a hose and is therefore deemed to anticipate the intended use limitation of the claim.), comprising
a fitting body 14a for connecting the press fitting a pipe 30;
a press sleeve 20 fixed to the fitting body and having a substantially cylindrical pressing area and at least one projecting element 21 which delimits the substantially cylindrical pressing area in the axial direction; and
a tubular banderole 140 which surrounds the substantially cylindrical pressing region of the pressing sleeve, the tubular banderole being arranged rotatably with respect to a surface of the pressing sleeve being held in the cylindrical pressing region by the at least one projecting element and being at least partially destroyed (140 is deformed when it is crimped by a crimping tool) when the pressing sleeve is pressed with a pressing tool (from 5 to 6).
In regard to claim 2, wherein the tubular banderole and/or the press sleeve are designed and/or arranged on top of one another in such a way that a static friction between an inner side of the tubular banderole and the surface of the press sleeve is lower than a static friction between an outer side of the tubular banderole and a surface of a pressing jaw of a pressing tool during pressing (the claim is only drawn to the fitting and not the fitting in combination with the pressing tool, the fitting in fig. 5 could be paired with a pressing tool having a pressing jaw having a higher coefficient of friction than that between the sleeve and banderole).
In regard to claim 12, wherein the tubular banderole 140 does not comprise any predetermined breaking point.
In regard to claim 26, wherein:
the projecting element 21 is designed to guide a press jaw of a press tool and
the projecting element is designed as a circumferential flange.
In regard to claim 28, Oetiker discloses a method for manufacturing a 
press fitting, the method comprising:
applying a tubular banderole 140 to a substantially cylindrical pressing region 23 of a press sleeve with at least one projecting element 21, the tubular banderole being arranged rotatably relative to a surface of the press sleeve being held in the substantially cylindrical pressing region by the at least one projecting element and being at least partially destroyed when the press sleeve is pressed with a pressing tool (the banderole is deformed inwardly); and
fixing the press sleeve 20 to a fitting body 14a.
Allowable Subject Matter
Claims 3-4, 11, 13, 31-32, 34, 36, 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 6, 21-23, 25 and 41-44 are allowed.
Response to Arguments
7.	Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive.
	Applicant argues that Oetiker fails to anticipate claim 1 for multiple reasons. 
	Specifically, Applicant argues that Oetiker is not a fitting “for a pipe”.  As explained above, the limitation “for a pipe connection” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  If the applied prior art contains all of the structural limitations of the claimed invention and is capable of fulfilling the intended use limitation, the prior art is deemed to anticipate the claim. Oetiker contains all of the structural limitations and is capable of being used with a pipe in the same manner that it is used with a hose and is therefore deemed to anticipate the intended use limitation of the claim.
	Applicant argues that Oetiker fails to disclose a press sleeve with a substantially cylindrical pressing area and at least one projecting element.  The Examiner disagrees, as Oetiker discloses a cylindrical sleeve 20 with a projecting element 21.  The sleeve diameter is contracted (see from fig. 5 to 6) or pressed thereby pressing inward on the outer surface of hose 30.  Therefore Oetiker is deemed to anticipate these claim limitations.  Projection 21 extends outward and would locate 140 on 20 and limit the area on which band 140 can press on sleeve 20.
	Applicant argues that band 140 could not be partially destroyed when the press sleeve is pressed by a pressing tool. The Examiner disagrees, as Oetiker states that the ring is a clamp that can be contracted by any well known means.  A well known means of contracting a clamp is by pressing or plastic deformation of the clamp and that plastic deformation of the clamp wall partially destroys the clamp as it not able to be reused.  Additionally, the clamp 40 shown in fig. 1, with ears 41a, 41b is also partially destroyed upon assembly, as the ears are crimped by a tool, contracting the clamp diameter 40, thus partially destroying the clamp in the crimp or pressing process.
	Applicant argues that the clamp element 140 is not rotatable with respect to the insert member 20.  The Examiner disagrees, as the interior diameter of 140 has to be larger than the exterior diameter of 20 in order to assemble the fitting.  Element 140 would be able to rotate relative 20 until element 140 is contracted around sleeve 20.  Therefore, the prior art rejection of Oetiker has been maintained.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679